Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amir Behnia on July 30, 2021.

The application has been amended as follows: 
Claim 1 is amended to read:


	An aircraft comprising a structure at least part of which is capable of generating aerodynamic lift, and a body exposed to airflow over the aircraft and having a mass movably mounted to a tip end of a wing of the structure by an active support,	wherein the active support includes an actuator configured to move the body relative to the tip end of the wing of the structure, and a controller for controlling movement of the actuator in response to a dynamic input,	wherein the active support is configured to provide a range of movement for the body in at least one degree of freedom, and the actuator is configured to move the body across the entire range of movement in said at least one degree of freedom in a time period of less than 3 seconds, and



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The present invention claims an aircraft comprising a body with a movable mass and mounted with an active support. Reed (US 4343447) teaches a mass mounted on a tip of an aircraft wing which is configured to be moved using actuating devices. The device of Reed is used to reduce the sensitivity of flutter on the mass attached. Although the active support of Reed might be capable of moving the body sufficiently rapidly generate an inertial force equal to or greater than the aerodynamic force generated by the body on the body during the movement of the body, it does not have a controller configured to do so. Additionally, Reed does not disclose a method comprising moving the body sufficiently rapidly to generate an inertial force equal to or greater than the aerodynamic force generated by the body on the body during the movement of the body, nor would it be obvious to make that modification. For these reasons, claims 1 and 14 and their subsequent dependent claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647